Whitfield, J.
The alternative writ alleges “That said Jacksonville Terminal Company is a company operating a passenger terminal or union depot in the City of Jacksonville, Florida, for the purpose of receiving, delivering or transferring passenger traffic to and from the City of J acksonville, Florida, or to or from one or more of' the railroads operating its train'service into said terminal dr *256depot from or to any other such railroad or railroads;” that the Railroad Commissiners “found that the practice of the Jacksonville Terminal Company of honoring for identification purposes the baggage claim checks issued by the Jacksonville Baggage & Cab Company, and in refusing to honor for identification purposes the baggage claim checks issued by other draymen and transfer companies to passengers and the traveling public, actually results and operates as. an unreasonable and unjust discrimination against persons or pasengerS' sending their baggage to said union depot by draymen or transfer companies other than the said Jacksonville Baggage & Cab Company; and that said discrimination should be abated for the good of the traveling, public; and that they should, for the good of the traveling public, make and promulgate a rule regulating the reception of baggage for transportation by railroad at said union depot in the City of Jacksonville, Florida; and thereupon, on said 5th day of May, A. D. 1921, said Railroad Commissioners made and entered their certain Order No. 724, in which order are the words and figures following:
‘ ‘ 5. And now on this day the said matter coming on for further and final consideration before said Commissioners in regular session at their office in the City of Tallahassee, Florida, and it appearing to said Commissioners, from the evidence, adduced at said hearing, that the practice of the Jacksonville Terminal Company of honoring the baggage claim checks issued by the Jacksonville Baggage & Cab Company, and in refusing to honor baggage claim checks issued by other persons or companies engaged in the transfer business at Jacksonville, Florida, actually results and operates as an unreasonable and unjust discrimination against persons or passengers sending their *257baggage to tbe union station of thé Jacksonville Terminal Company by persons or companies other than the said Jacksonville Baggage & Cab Company; and it further appearing to said Railroad Commissioners that said discrimination should be abated for the good of the traveling public; and it further appearing to said Commissioners from the evidence adduced at said hearing, that they should for the good of the traveling public, make and promulgate a rule regulating the reception of baggage for transportation by railroad at the union station of the Jacksonville Terminal Company in the City of Jacksonville, Florida.
“6. Wherefore it is considered, ordered and adjudged by the Railroad Commissioners of the State of Florida, that the said Jacksonville Terminal Company be and it is hereby notified and required to cease and desist from practicing the unjust and unreasonable discrimination in this order found to exist, by fully complying with the rule made and promulgated in Section 7 of this order for the reception of baggage at said union depot in Jacksonville, Florida.
“7. And it is further considered, ordered and adjudged by the Railroad Cmnmissioners of the State of Florida that the Jacksonvile Terminal Company, for the good and convenience of the traveling public, shall, upon application to it, provide and issue for reasonable charge and in sufficient numbers to all persons and companies duly licensed by law to do a transfer business in the City of Jacksonville, Florida, triplicate stub form baggage claim checks in serial numbers for use in the transfer and delivery of baggage to the union station of the Jacksonville Terminal Company at Jacksonville, Florida, the first and last stubs of such baggage claim checks to contain suitable blank lines for filling in the name of the baggage transfer company or person conveying the baggage to the said station, the second *258or middle stub to contain suitable blank lines for the entry of gross weight of baggage, date and hour of receipt, and condition of baggage when received, all of said stubs to bear the same number; and the said Jacksonville Terminal Company shall receive at its said station for transportation all baggage to which there is attached together the first and middle stubs of such baggage claim check, and on the receipt of such bagage in order to expedite the checking of same the middle stub shall be removed from such baggage and delivered to the checking clerk at the checking window, which middle stub shall be the checking clerk’s authority for checking the passenger’s baggage, and upon the presentation of the duplicate claim cheek bearing the same number, accompanied by a proper railroad ticket, to the said Jacksonville Terminal Company at its said union station, the said Jacksonville Terminal Company shall without further identification of baggage check such baggage to its destination.
‘ ‘ 12. That said respondents have disregarded and failed to obey and observe said Order No. 724, as above set forth, and are still in default therewith, in that said respondents have failed and refused to provide and issue, on application to it, for a reasonable charge and in sufficient numbers, to all persons and companies duly licensed by law to do a transfer business in the City of Jacksonville, Florida, triplicate stub form baggage claim cheeks in serial numbers for use in the transfer and delivery of baggage to said union depot of the Jacksonville Terminal Company at Jacksonville, Florida, in the form prescribed in and by Section 7, of said Order No. 724, and in this respect said respondents are violating, disregarding and refusing to obey Section 7, of said Order No. 724.’ ”
The command of the alternative writ is that the Jack*259sonville Terminal Company, a corporation, and - J. L. Wilkes, its General Manager, do “provide and issue, on application to it, for a reasonable charge and in sufficient numbers, to all persons and companies duly licensed by law to do a transfer' business in the City of Jacksonville, Florida, triplicate stub form baggage claim checks in serial numbers for use in the transfer and delivery of baggage to the union depot of the Jacksonville Terminal Company at Jacksonville, Florida, the first and last stubs of such baggage claim checks to contain suitable blank lines for filling in the name of the baggage transfer company or person conveying the baggage to the said union depot, the second or middle stub to contain suitable blank lines for the entry of gross weight of baggage, date and hour of receipt, and condition of baggage when received, all of such three stubs to bear the same number, as prescribed in and by Section 7, of said Order No. 724.
“To receive at said union depot for transportation all baggage to which there is attached together the first and middle stubs of such baggage claim check, and on the receipt of such baggage to remove such middle stub from such baggage and deposit the same with the checking clerk at the checking window of said union depot, and, upon or after receipt of such baggage, on presentation at the checking window of said depot of the duplicate claim check bearing the same number as said middle stubs so deposited, accompanied by a proper railroad ticket, to cheek such baggage to its destination without further identification of baggage, as required in and by paragraph No. 7, of said Order No. 724.
“And in all things to fully observe and comply with said Order No. 724 of the said Railroad Gommisioners of the State of Florida.’
*260If it be conceded that the Railroad Commissioners have authority to make effective a specific order in detail like the one here sought to be enforced, it is not alleged that the Terminal Company is authorized by its charter to issue baggage claim checks to baggage transfer agents, or that the Terminal Company ás thé agent of the several railroad companies entering the terminal depot; is authorized to check baggage to its destination, or that the Terminal Company is in fact issuing baggage claim checks to any baggage transfer agent or is checking baggáge to its destination as the agent of the railroad companies, therefore, a right to the mandatory writ as framed does not appear.
If the purpose of the writ is to prevent an existing discrimination as to the traveling public resulting from the issuance by the Terminal Company of baggage claim checks to one transfer agent and not to others, the writ does not command the Terminal Company to issue cheeks to all transfer cOlhpanies ón the same of like conditions that are now observed in issuing sUch checks to the one transfer company; but the writ Commands the respondents to “provide and issue, on application to it, for a feasonable charge and in. sufficient numbers, to all p'efsons and Companies duly licensed by law to do a transfer business in the City of Jacksonville, Florida, triplicate (stub form b'aggage claim checks in serial numbers, ’ ’ &c.
The Railroad Commissioners, within their authority, for the correction of abuses and to prevent unjust discrimination and excessive charges, may supervise and regulate the operations of common carrier corporations; but orders of the Railroad Commissioners do not confer upon such corporations any powers that are hot granted by their charters or by the law: If a particular corporate function is not authorized by the corporate charter or by the láw, it caiihot *261be enforced as a duty; and the powers of corporations ordinarily are matters of allegation and proof.
The alternative writ is quashed.
Browne, C. J., and Taylor, J., concur.
Ellis and West, J. J., dissent.